15‐717‐cv 
      MPC Franchise, LLC v. Tarntino 



      15‐717‐cv 
      MPC Franchise, LLC v. Tarntino 
       
 1                          UNITED STATES COURT OF APPEALS 
 2                               FOR THE SECOND CIRCUIT 
 3                                                  
 4                                     September Term 2015 
 5     
 6               (Submitted: January 11, 2016             Decided: June 27, 2016) 
 7                                                  
 8                                          No. 15‐717‐cv 
 9                                                  
10                           –––––––––––––––––––––––––––––––––––– 
11                                                  
12                           MPC FRANCHISE, LLC; MP CLEARY, INC., 
13                                      Plaintiffs‐Appellees, 
14     
15                                               ‐v.‐ 
16                                                  
17                                       BRENT TARNTINO, 
18                                     Defendant‐Appellant.1 
19                                                  
20                           –––––––––––––––––––––––––––––––––––– 
21     
22    Before: STRAUB, LIVINGSTON, and CHIN, Circuit Judges. 
23     
24           Appeal  from  a  judgment  of  the  United  States  District  Court  for  the 
25    Western  District  of  New  York  (Siragusa,  J.),  granting  summary  judgment  to 
26    Plaintiffs‐Appellees, companies that own pizza restaurants in Elmira, New York, 
27    by  the  general  name  of  “Pudgie’s,”  on  their  Lanham  Act  claim  seeking 
28    cancellation  of  Defendant‐Appellant  Brent  Tarntino’s  (“Tarntino”)  federal 
29    trademark  registration  for  the  PUDGIE’S  mark  in  connection  with  pizza 
30    restaurants,  on  the  ground  that  Tarntino  obtained  the  mark  by  fraud.    Because 
31    we find no genuine issue of material fact that Tarntino fraudulently procured his 
                                                                  
                    1    The Clerk of the Court is directed to amend the caption as above.  
                     
                                                                     1 
       
      15‐717‐cv 
      MPC Franchise, LLC v. Tarntino 



 1    mark,  we  conclude  that  summary  judgment  to  Plaintiffs‐Appellees  was 
 2    appropriate, and therefore AFFIRM the judgment of the district court cancelling 
 3    Tarntino’s mark.   
 4           
 5                              JEFFREY  ZUCKER,  Fischer  Zucker,  LLC;  Philadelphia, 
 6                              P.A., for Plaintiffs‐Appellees. 
 7                               
 8                              MICHAEL H. ZHU, Michael H. Zhu, Esq. PC; New York, 
 9                              N.Y., for Defendant‐Appellant. 
10     
11    DEBRA ANN LIVINGSTON, Circuit Judge: 
12     
13          This case involves a dispute over the mark for a chain of pizza restaurants 

14    by the general name of “Pudgie’s,” which started out as a small family business, 

15    but  waxed  and  waned  over  the  decades  as  the  original  founders  passed  their 

16    interests  on  to  subsequent  generations  and  once‐convivial  family  relationships 

17    soured.  Defendant Brent Tarntino (“Tarntino”) appeals from a judgment of the 

18    United States District Court for the Western District of New York (Siragusa, J.), 

19    granting summary judgment to Plaintiffs‐Appellees MPC Franchise, LLC (“MPC 

20    Franchise”)  and  MP  Cleary,  Inc.  (“MP  Cleary”)  (collectively,  “Plaintiffs”)  — 

21    entities  owned  principally  by  Tarntino’s  cousins,  David  Cleary  and  Robert 

22    Cleary  —  on  Plaintiffs’  claim  that  Tarntino  fraudulently  obtained  his  federal 

23    trademark  registration  for  the  PUDGIE’S  mark  in  connection  with  restaurants 

24    that principally serve pizza, pasta, and submarine sandwiches.    



                                                 2 
       
      15‐717‐cv 
      MPC Franchise, LLC v. Tarntino 



 1                                         I. Background 

 2                                             A.  Facts 

 3              The dispute over the PUDGIE’S mark traces back more than fifty years to 

 4    the  town  of  Elmira,  New  York,  just  north  of  the  Pennsylvania  border.    In  1963, 

 5    three  brothers  —  Charles  “Pudgie”  Cleary,  Francis  Cleary,  and  Michael  Cleary, 

 6    Sr.  —  opened  up  a  pizza  parlor  on  the  north  side  of  Elmira  and  named  it 

 7    Pudgie’s, after one of the three brothers.  The following year, the three brothers 

 8    opened  a  second  Pudgie’s  location,  this  time  on  the  south  side  of  Elmira.    The 

 9    two  locations  came  to  be  known  as  “Pudgie’s  Northside”  and  “Pudgie’s 

10    Southside,”  respectively.    Pudgie’s  Northside  and  Pudgie’s  Southside 

11    experienced continued success, prompting the three brothers in 1972 to form the 

12    Pudgie’s Pizza Franchising Corporation (“PPFC”) for the purpose of offering and 

13    selling  franchises  for  additional  Pudgie’s  pizza  parlor  locations.    PPFC  then 

14    registered  the  PUDGIE’S  mark  with  the  United  States  Patent  and  Trademark 

15    Office (“PTO”).  See PUDGIE’S, Registration No. 1,102,421 (Sept. 12, 1978).   

16              The  three  brothers  had  a  sister,  Bernadette  Tarntino,  who,  in  1973, 

17    purchased a franchise from PPFC and opened a Pudgie’s location in Horseheads, 

18    New York, located several miles north of Elmira.  The location came to be known 



                                                   3 
       
      15‐717‐cv 
      MPC Franchise, LLC v. Tarntino 



 1    as  “Pudgie’s  Horseheads.”    To  manage  Pudgie’s  Horseheads,  Bernadette 

 2    Tarntino  formed  a  corporation  named  Pudgie’s  Pizza  Corporation  — 

 3    Horseheads (“PPCH”).  

 4              In  1985,  the  PTO  cancelled  PPFC’s  federal  trademark  registration  of  the 

 5    PUDGIE’S  mark  after  PPFC  failed  to  file  a  required  declaration.    For  several 

 6    years, however, PPFC continued to operate its franchises as before.   

 7              In 1990, Michael Cleary, Sr. died owning 50% of the stock in PPFC, as well 

 8    as  all  of  MP  Cleary,  which  in  turn  owned  Pudgie’s  Southside  and  another 

 9    Pudgie’s location in Pennsylvania.  These interests passed on to his sons, David 

10    and Robert Cleary, as well as his wife, Rosa Cleary.  PPFC began to deteriorate, 

11    however,  sometime  in  the  early  1990s.    On  September  29,  1993,  PPFC  officially 

12    dissolved, and another franchisor did not immediately take its place.  As a result, 

13    the  restaurants  that  were  operating  as  franchisees  of  PPFC  just  prior  to  PPFC’s 

14    dissolution became independently run operations.   

15              The chain of Pudgie’s pizza restaurants that got their start in Elmira, New 

16    York,  was  not  the  only  chain  of  restaurants  in  the  nation  to  use  the  name 

17    “Pudgie’s”  in  connection  with  restaurants  and  food  services.    In  the  New  York 

18    City metropolitan area, there was a chain of restaurants principally serving fried 



                                                    4 
       
      15‐717‐cv 
      MPC Franchise, LLC v. Tarntino 



 1    chicken  that  also  went  by  the  name  of  “Pudgie’s”  (or,  more  specifically, 

 2    “Pudgie’s  Famous  Chicken”).    In  2002,  Arthur  Treacher’s,  Inc.  (“Arthur 

 3    Treacher’s”), the entity that operated the Pudgie’s Famous Chicken restaurants at 

 4    the time, obtained a federal trademark registration for the “PUDGIE’S” mark in 

 5    connection with “[r]estaurant[s] and carry[‐]out restaurant services.”  PUDGIE’S, 

 6    Registration  No.  2,565,298  (April  30,  2002).    Arthur  Treacher’s  later  assigned  its 

 7    interest  in  the  PUDGIE’S  mark  to  PAT  Franchise  Systems,  Inc.  (“PAT”).    MP 

 8    Cleary  learned  of  PAT’s  mark  in  2004,  when  it  looked  into  obtaining  a  new 

 9    federal  trademark  registration  for  the  PUDGIE’S  mark.    Shortly  thereafter,  MP 

10    Cleary  and  PAT  reached  an  agreement  regarding  the  mark,  pursuant  to  which 

11    PAT  granted  MP  Cleary  a  “non‐exclusive,  perpetual  and  transferable  license  to 

12    use and display the PUDGIE’S mark . . . in connection with MP Cleary’s existing 

13    and  future  restaurants,”  while  PAT  “retain[ed]  the  right  to  use  the  [PUDGIE’S 

14    mark]  solely  in  connection  with  its  ‘Pudgie’s  Famous  Chicken’  business.”    J.A. 

15    196.    PAT  then  assigned  its  interest  in  the  PUDGIE’S  mark  to  TruFoods,  LLC 

16    (“TruFoods”) in 2008.  In 2009, David and Robert Cleary formed MPC Franchise 

17    to begin franchising Pudgie’s pizza restaurants.   




                                                    5 
       
      15‐717‐cv 
      MPC Franchise, LLC v. Tarntino 



 1                  Meanwhile, Bernadette Tarntino died in 2007, leaving a one‐third stake in 

 2    PPCH  to  each  of  her  three  children,  one  of  whom  is  Defendant‐Appellant 

 3    Tarntino.  On July 12, 2010, Tarntino filed an application with the PTO seeking a 

 4    federal  trademark  registration  for  a  mark  “consist[ing]  of  the  word  ‘Pudgie’s’ 

 5    displayed  in  a  custom  font,”  for  use  in  connection  with  “[p]izza  parlors”  and 

 6    “[r]estaurant  services  featuring  pizza,  pasta,  and  subs.”    J.A.  526–27  (emphasis 

 7    omitted).    Tarntino  certified  in  his  application  that  “[t]o  the  best  of  his[] 

 8    knowledge and belief[,] no other person, firm, corporation, or association has the 

 9    right  to  use  the  [PUDGIE’S]  mark,”  either  in  “identical  form”  or  “in  such  near 

10    resemblance . . . as  to  be  likely . . . to  cause  confusion,  or  to  cause  mistake,  or  to 

11    deceive.”2    J.A.  531.    Because  applicants  for  federal  trademark  registrations 

12    generally  must  include  a  “specimen”  representative  of  the  mark’s  actual  use  in 

13    the marketplace, see 37 C.F.R. § 2.56, Tarntino also submitted with his application 

14    a  photograph  of  a  Pudgie’s  pizza  box  that  he  obtained  from  Pudgie’s 
                                                                  
                 Specifically,  Tarntino  attested  that  “[t]o  the  best  of  his[]  knowledge  and 
                    2

      belief  no  other  person,  firm,  corporation,  or  association  has  the  right  to  use  the 
      mark  in  commerce,  either  in  the  identical  form  thereof  or  in  such  near 
      resemblance  thereto  as  to  be  likely,  when  used  on  or  in  connection  with  the 
      goods/services of such other person, to cause confusion, or to cause mistake, or to 
      deceive.”  J.A. 531; see also 15 U.S.C. § 1051(a)(3) (listing the general verification 
      requirements for a trademark application based on use in commerce); 37 C.F.R. 
      § 2.33(b)(1) (setting forth the oath enshrining the statutory requirements).    
       
                                                      6 
       
      15‐717‐cv 
      MPC Franchise, LLC v. Tarntino 



 1    Horseheads,  where  he  worked  at  the  time.    Displayed  beneath  the  PUDGIE’S 

 2    mark  on  the  pizza  box  were  the  words  “®  Pudgie’s  Pizza  Franchising 

 3    Corporation 1972.”  J.A. 378; J.A. 602, ¶ 54.   

 4              On  February  22,  2011,  the  PTO  issued  Tarntino  a  federal  trademark 

 5    registration  for  the  PUDGIE’S  mark.    See  PUDGIE’S,  Registration  No.  3,922,745 

 6    (Feb. 22, 2011).  By letters dated March 30, 2011, Tarntino informed all owners of 

 7    Pudgie’s  pizza  establishments,  including  MPC  Franchise,  that,  among  other 

 8    things:  he  was  the  registered  owner  of  the  PUDGIE’S  mark,  as  “used  in  the 

 9    operation of food establishments”; the mark entitled him to “nationwide priority 

10    with respect to use of the ‘Pudgie’s’ logo in the operation of pizza parlors and the 

11    provision  of  restaurant  services  featuring  pizza,  pasta,  and  submarine 

12    sandwiches”; and Pudgie’s pizza establishments could not use the mark beyond 

13    the  geographic  regions  they  currently  served  without  first  obtaining  Tarntino’s 

14    written  permission.    J.A.  549.    Failure  to  obtain  such  permission,  Tarntino 

15    warned, could prompt him to file a trademark‐infringement lawsuit.  Following 

16    this  letter,  Tarntino  also  called  at  least  one  Pudgie’s  pizza  establishment 

17    reiterating his rights in the PUDGIE’S mark, and touted his sole ownership of the 

18    PUDGIE’S mark on Facebook.    



                                                  7 
       
      15‐717‐cv 
      MPC Franchise, LLC v. Tarntino 



 1                                       B.  Procedural History 

 2              On June 21, 2011, Plaintiffs filed suit against Tarntino in the United States 

 3    District Court  for  the  Western  District of  New  York,  alleging  various  violations 

 4    of  the  Lanham  Act,  15  U.S.C.  §§  1051  et  seq.    Relevant  here  is  Plaintiffs’  second 

 5    cause  of  action,  seeking  cancellation  of  Tarntino’s  mark  pursuant  to  15  U.S.C. 

 6    § 1064(3),  principally  on  the  grounds  that  Tarntino  fraudulently  obtained  the 

 7    mark.    In  response,  Tarntino,  along  with  PPCH,  counterclaimed,  alleging,  inter 

 8    alia, federal trademark infringement, common‐law trademark infringement, and 

 9    federal unfair competition.   

10              After  Tarntino  moved  for  summary  judgment,  Plaintiffs  cross‐moved  for 

11    partial  summary  judgment,  including  with  regard  to  their  claim  seeking 

12    cancellation of Tarntino’s mark due to fraudulent procurement.  In a ruling dated 

13    May 13, 2014, the district court (Siragusa, J.) granted Plaintiffs’ motion for partial 

14    summary  judgment  insofar  as  it  relied  on  fraud  as  a  basis  for  cancellation  of 

15    Tarntino’s  mark,  finding  that  the  record  clearly  demonstrated,  inter  alia,  that 

16    Tarntino “knew that Plaintiffs were already franchising pizzerias, using the very 

17    same  mark  that  he  was  attempting  to  register  for  that  same  purpose.”    MPC 

18    Franchise,  LLC  v.  Tarntino,  19  F.  Supp.  3d  456,  480–81  (W.D.N.Y.  2014).    The 



                                                     8 
       
      15‐717‐cv 
      MPC Franchise, LLC v. Tarntino 



 1    district  court  canceled  Tarntino’s  registration,  dismissed  Tarntino  and  PPCH’s 

 2    counterclaim for federal trademark infringement, granted Tarntino and PPCH’s 

 3    motion  for  summary  judgment  on  Plaintiffs’  federal  unfair‐competition  claim, 

 4    and  denied  Tarntino  and  PPCH’s  motion  for  summary  judgment  on  several 

 5    other counterclaims.  See id. at 484–86.  Tarntino and PPCH thereafter voluntarily 

 6    dismissed their remaining counterclaims.  This appeal followed.   

 7                                          II.  Discussion 

 8              “We . . . review  de  novo  a  district  court’s  grant  of  summary 

 9    judgment, . . . drawing  all  factual  inferences  in  favor  of  the  non‐moving  party.”  

10    Chabad Lubavitch of Litchfield Cty., Inc. v. Litchfield Historic Dist. Comm’n, 768 F.3d 

11    183, 192 (2d Cir. 2014).  We affirm when “we are able to conclude . . . that there is 

12    no genuine issue of dispute as to any material fact and the movant is entitled to 

13    judgment  as  a  matter  of  law.”    Ne.  Research,  LLC  v.  One  Shipwrecked  Vessel,  729 

14    F.3d  197,  207  (2d  Cir.  2013)  (alteration  in  original)  (quoting  Costello  v.  City  of 

15    Burlington, 632 F.3d 41, 45 (2d Cir. 2011)).      

16                                              *     *     * 

17              On  appeal,  Tarntino  principally  contests  the  district  court’s  grant  of 

18    summary judgment to Plaintiffs on their claim seeking cancellation of Tarntino’s 



                                                     9 
       
      15‐717‐cv 
      MPC Franchise, LLC v. Tarntino 



 1    PUDGIE’S  mark  on  the  grounds  that  Tarntino  procured  the  mark  by  fraud.  

 2    Under the Lanham Act, “any person who believes that he is or will be damaged” 

 3    may  file  a  “petition  to  cancel  a  registration  of  a  mark,”  for  which  “registration 

 4    was obtained fraudulently.”  15 U.S.C. § 1064(3); see also 15 U.S.C. § 1119.  “Fraud 

 5    in  procuring  a  trademark  registration . . . occurs  when  an  applicant  knowingly 

 6    makes false, material representations of fact in connection with his application.”  

 7    In  re  Bose  Corp.,  580  F.3d  1240,  1243  (Fed.  Cir.  2009)  (quoting  Torres  v.  Cantine 

 8    Torresella S.r.l., 808 F.2d 46, 48 (Fed Cir. 1986)); see also Orient Express Trading Co. 

 9    v.  Federated  Dep’t.  Stores,  Inc.,  842  F.2d  650,  653  (2d  Cir.  1988)  (specifying  that  a 

10    plaintiff  seeking  cancellation  of  a  trademark  on  the  basis  of  fraudulent 

11    procurement  must  point  to  a  “knowing  misstatement . . . with  respect  to  a 

12    material fact” (emphasis omitted)).  “A party seeking cancellation of a registered 

13    trademark on grounds of fraud must demonstrate the alleged fraud by ‘clear and 

14    convincing evidence.’”  Orient Express, 842 F.2d at 653 (quoting Beer Nuts, Inc. v. 

15    Clover Club Foods Co., 711 F.2d 934, 942 (10th Cir. 1983)).   

16              Here, Tarntino applied for the PUDGIE’S mark in his individual capacity 

17    and  signed  an  oath  attesting,  inter  alia,  that:  (1)  he  believed  himself  to  be  “the 

18    owner of the . . . mark”; and (2) “[t]o the best of his[] knowledge and belief[,] no 



                                                      10 
       
      15‐717‐cv 
      MPC Franchise, LLC v. Tarntino 



 1    other person, firm, corporation, or association has the right to use the [Pudgie’s] 

 2    mark,”  either  in  “identical  form”  or  “in  such  near  resemblance . . . as  to  be 

 3    likely . . . to  cause  confusion,  or  to  cause  mistake,  or  to  deceive.”    J.A.  531.  

 4    Tarntino  does  not  dispute  the  materiality  of  these  representations,  but  argues 

 5    that  he  lacked  fraudulent  intent  with  respect  to  them.    Specifically,  Tarntino 

 6    argues  that  the  Federal  Circuit’s  2009  decision  in  Bose  makes  clear  that  the 

 7    scienter  standard  for  fraud  on  the  PTO  is  met  only  when  an  applicant  actually 

 8    knew that material statements in the trademark application were false, and that it 

 9    is not enough that the applicant should have known about such falsity.  Under that 

10    heightened  standard,  Tarntino  urges,  Plaintiffs  failed  to  show  by  clear  and 

11    convincing  evidence  that  he  had  sufficient  scienter  with  respect  to  the  above 

12    statements.    According  to  Tarntino,  the  district  court,  in  concluding  otherwise, 

13    misapplied  the  scienter  standard  and  effectively  held  Tarntino  liable  for 

14    misstatements in his trademark application simply because he should have known 

15    that  they  were  false.    We  agree  with  Tarntino  about  the  degree  of  scienter 

16    required for a plaintiff successfully to allege fraudulent trademark procurement, 

17    but nevertheless find no genuine issue of material fact that Tarntino fraudulently 

18    obtained his mark.3  
                                                                  
                    3     Tarntino  also  disputes  Plaintiffs’  contention  that  his  statement  in  his 
                                                           11 
       
      15‐717‐cv 
      MPC Franchise, LLC v. Tarntino 



 1                  In  Bose,  the  Federal  Circuit  rejected  the  federal  Trademark  Trial  and 

 2    Appeals  Board’s  (“TTAB”)  scienter  standard  for  claims  alleging  fraudulent 

 3    trademark procurement, under which “[a] trademark applicant commits fraud in 

 4    procuring  a  registration  when  it  makes  material  representations  of  fact  in  its 

 5    [trademark application] which it knows or should know to be false or misleading.”  

 6    580 F.3d at 1244 (first alteration in original) (quoting Medinol Ltd. v. Neuro Vasx, 

 7    Inc., 67 U.S.P.Q.2d 1205, 1209 (T.T.A.B. 2003)).  As the Federal Circuit clarified, “a 

 8    trademark is obtained fraudulently under the Lanham Act only if the applicant 

 9    or  registrant  knowingly  makes  a  false,  material  representation  with  the  intent  to 

10    deceive the PTO.”  Bose, 580 F.3d at 1245 (emphasis added).  We agree with the 

11    Federal Circuit in Bose that “[m]ere negligence is not sufficient to infer fraud” on 

12    the  PTO.    See  id.  at  1244  (alteration  in  original)  (quoting  Symbol  Techs.,  Inc.  v. 

13    Opticon, Inc., 935 F.2d 1569, 1582 (Fed. Cir. 1991)).  That is, to succeed on a claim 

14    that  a  trademark  holder  procured  the  mark  by  fraud,  a  plaintiff  cannot  merely 

                                                                                                                                                                                                      
      application  that  the  date  of  the  mark’s  first  use  was  in  1980  was  fraudulent.  
      Notwithstanding the fact that in 1980, Tarntino was, by his own admission, seven 
      years  old  and  “not  directly  using  the  mark,”  J.A.  104,  Tarntino  argues  that  his 
      statement  of  first  use  was  not  material.    We  need  not  address  Tarntino’s 
      statement  of  first  use  here,  as  we  conclude  on  other  grounds  that  Plaintiffs 
      established by clear and convincing evidence that Tarntino fraudulently obtained 
      his mark. 
       
                                                   12 
       
      15‐717‐cv 
      MPC Franchise, LLC v. Tarntino 



 1    show  that  the  trademark  holder  “should  have  known”  that  the  application 

 2    contained false statements of material fact.  See id. 

 3                  Tarntino  asserts  that  Bose  reflects  a  paradigm  shift  as  to  the  scienter 

 4    required to show fraudulent trademark procurement, which raises the question 

 5    whether this Circuit’s case law is consistent with Bose.  We conclude that it is.  To 

 6    be sure, we stated in Patsy’s Italian Rest., Inc. v. Banas, 658 F.3d 254 (2d Cir. 2011) 

 7    — in  the  routine  course  of  reciting  the  general  elements  of  a  claim  alleging 

 8    fraudulent  trademark  procurement  —  that  one  of  the  requirements  of  such  a 

 9    claim  was  that  “[t]he  person  making  the  representation  knew  or  should  have 

10    known that the representation was false (‘scienter’).”  Id. at 270 (emphasis added) 

11    (quoting  6  J.  THOMAS  MCCARTHY,  MCCARTHY  ON  TRADEMARKS  AND  UNFAIR 

12    COMPETITION  § 31:61 (4th ed.), Westlaw (database updated Dec. 2009)).4  But any 

13    suggestion in Patsy’s that the scienter element is satisfied when a plaintiff shows 
                                                                  
                At  the  time  we  heard  argument  in  Patsy’s,  McCarthy’s  treatise  still 
                    4

      reflected the pre‐Bose TTAB standard, and had not yet been updated to take into 
      account  the  Federal  Circuit’s  decision  in  Bose.    See  6  J.  THOMAS  MCCARTHY, 
      MCCARTHY ON TRADEMARKS AND UNFAIR COMPETITION § 31:61 (4th ed.), Westlaw 
      (database  updated  Dec.  2009)  (“The  person  making  the  representation  knew  or 
      should have known that the representation was false (‘scienter’)[.]”).  McCarthy’s 
      treatise  now  states  that  scienter  requires  that  “[t]he  person  making  the 
      representation knew that the representation was false.”  6 J.  THOMAS  MCCARTHY, 
      MCCARTHY ON TRADEMARKS AND UNFAIR COMPETITION § 31:61 (4th ed.), Westlaw 
      (database updated Mar. 2016).   
       
                                                13 
       
      15‐717‐cv 
      MPC Franchise, LLC v. Tarntino 



 1    merely that an applicant “should have known” the falsity of a representation is 

 2    dicta.    After  the  district  court  in  Patsy’s  canceled  a  mark  held  by  one  of  the 

 3    parties,  the  issue  on  appeal,  as  framed  by  the  parties,  was  whether  there  was 

 4    sufficient evidence that the mark holder “knew that [a certain statement about the 

 5    duration  and  continuity  of  its  use  of  the  mark]  was  a misrepresentation”  at  the 

 6    time  the  mark  holder  submitted  its  allegedly  fraudulent  application.    Id.  at  271 

 7    (emphasis added).  We concluded that there was ample evidence to support the 

 8    jury’s conclusion that the mark holder “had to have known” that the statement 

 9    was false, id., not simply that it “should have known.”   

10              Patsy’s thus did not alter the law of this Court, stated in prior cases such as 

11    Orient  Express,  that  for  a  plaintiff  to  show  that a trademark holder  fraudulently 

12    obtained her trademark, the “allegedly fraudulent statements [in the application] 

13    may not be the product of mere error or inadvertence.”  Orient Express, 842 F.2d 

14    at  653.    Rather,  they  must  be  “knowing  misstatement[s]”  of  material  fact  that 

15    “indicate  a  ‘deliberate  attempt  to  mislead  the  [PTO].’”    Id.  (second  alteration  in 

16    original)  (quoting Money Store  v.  Harriscorp  Fin.,  Inc.,  689  F.2d 666,  670  (7th  Cir. 

17    1982)).  This standard is consistent with Bose, and with all other Circuits to have 

18    considered the question post‐Bose.  See Hokto Kinoko Co. v. Concord Farms, Inc., 738 



                                                   14 
       
      15‐717‐cv 
      MPC Franchise, LLC v. Tarntino 



 1    F.3d 1085, 1098 (9th Cir. 2013) (concluding that a counterclaim defendant seeking 

 2    cancellation of plaintiff’s mark did not satisfy the scienter standard because the 

 3    defendant  “put  forth  no  evidence  suggesting  that  the  false  statement  [in  the 

 4    plaintiff’s  application]  was  anything  other  than  the  result  of  a  simple  mistake,” 

 5    and               “adduced                     no              evidence    that    [the    plaintiff]    knew    of    the 

 6    misstatement . . . or intended to defraud the [PTO]” (emphasis added)); Sovereign 

 7    Military Hospitaller Order of Saint John of Jerusalem of Rhodes & of Malta v. Fla. Priory 

 8    of the Knights Hospitallers of the Sovereign Order of Saint John of Jerusalem, Knights of 

 9    Malta, the Ecumenical Order, 702 F.3d 1279, 1289 (11th Cir. 2012) (stating that “[a]n 

10    applicant  commits  fraud  when  he  ‘knowingly  makes  false,  material 

11    representations of fact in connection with an application for a registered mark’” 

12    and requiring a “purpose or intent to deceive the PTO in the application for the 

13    mark” (emphasis added) (quoting Angel Flight of Ga., Inc. v. Angel Flight Am., Inc., 

14    522 F.3d 1200, 1209 (11th Cir. 2008)); Fair Isaac Corp. v. Experian Info. Solutions, 650 

15    F.3d 1139, 1148 (8th Cir. 2011) (“Fraud in procuring a trademark registration or 

16    renewal  occurs  when  an  applicant  knowingly  makes  false,  material 

17    representations  of  fact  in  connection  with  his  application.”  (emphasis  added) 

18    (quoting Bose, 580 F.3d at 1243)).5   
                                                                  
                    5    Because we conclude that there is no genuine issue of material fact as to 
                                                       15 
       
      15‐717‐cv 
      MPC Franchise, LLC v. Tarntino 



 1                  Nevertheless,  while  we  agree  with  Tarntino  that  it  is  insufficient  for  a 

 2    claim  of  fraudulent  procurement  of  a  mark  that  the  applicant  “should  have 

 3    known”  about  the  falsity  of  a  representation  in  the  application,  Tarntino’s 

 4    arguments  about  the  requisite  degree  of  scienter  do  not  aid  him.    As  an  initial 

 5    matter,  it  is  plain  that  the  district  court  did  not  rely  on  an  incorrect  scienter 

 6    standard  in  determining  that  Tarntino  fraudulently  obtained  his  mark.    To  be 

 7    sure, the district court quoted Patsy’s for the general elements of a claim for mark 

 8    cancellation  based  on  fraudulent  procurement,  and  thus  included  the  language 

 9    from  Patsy’s  that  the  applicant  “should  have  known”  the  falsity  of  alleged 

10    misrepresentations.    MPC  Franchise,  19  F.  Supp.  3d  at  478  (quoting  Patsy’s,  658 

11    F.3d at 270).  But the district court unequivocally found that no material issue of 

12    fact  existed  as  to  Tarntino’s  actual  knowledge  of  falsity  with  respect  to  the 

                                                                                                                                                                                                      
      whether  Tarntino  possessed  actual  knowledge  with  respect  to  false 
      representations of material fact in his application, we need not address whether a 
      somewhat  less  stringent  standard  than  actual  knowledge  —  such  as  “reckless 
      disregard,” see Bose, 580 F.3d at 1246 n.2, or the “willful blindness” standard that 
      applies to claims of induced patent infringement, see Glob.‐Tech Appliances, Inc. v. 
      SEB S.A., 563 U.S. 754, 766–68 (2011) — may satisfy the scienter requirement for 
      fraudulent procurement of a mark, cf. Bose, 580 F.3d at 1246 n.2 (“The PTO argues 
      that . . . making  a  submission  to  the  PTO  with  reckless  disregard  of  its  truth  or 
      falsity satisfies the intent to deceive requirement.  We need not resolve this issue 
      here . . . .  [because]  even  if  we  were  to  assume  that  reckless  disregard  qualifies, 
      there is no basis for finding [the applicant’s] conduct reckless.”).     
       
                                                      16 
       
      15‐717‐cv 
      MPC Franchise, LLC v. Tarntino 



 1    misrepresentations  alleged  by  Plaintiffs.    See,  e.g.,  id.  at  480–81  (“Tarntino . . . 

 2    knew that Plaintiffs were already franchising pizzerias, using the very same mark 

 3    that he was attempting to register for that same purpose.” (emphasis added)); see 

 4    also id. at 480 (“Tarntino was well aware that he was merely a one‐third owner of 

 5    the  [corporation  that  in  turn  owned  Pudgie’s  Horseheads].    Tarntino’s 

 6    misstatement of ownership was not a mistake. . . . Tarntino was not attempting to 

 7    register the mark on behalf of the corporation in which he was a part owner; he 

 8    registered it for himself.” (emphasis added)).   

 9              Indeed, it is beyond question that Tarntino possessed the requisite degree 

10    of  scienter,  even  under  the  more  stringent  standard  for  which  Tarntino 

11    advocates.    Even  though  Tarntino  applied  individually  and  personally  for  the 

12    mark,  Tarntino  admits  —  as  he  must  —  “that  [he]  did  not  individually  or 

13    personally use the [PUDGIE’S m]ark” at any point in time.  Appellant’s Br. 42.   

14              Further,  there  is  abundant  evidence  that  Tarntino  knew  that  others  had 

15    rights to use the mark that were at least equal, if not clearly superior, to his own.  

16    Most importantly, Tarntino was well aware of multiple other Pudgie’s locations 

17    that were using the mark in the precise same capacity in which he applied for the 

18    mark,  including  the  very  first  Pudgie’s  locations,  Pudgie’s  Northside  and 



                                                   17 
       
      15‐717‐cv 
      MPC Franchise, LLC v. Tarntino 



 1    Pudgie’s  Southside,  located  mere  miles  away  from  Pudgie’s  Horseheads.  

 2    Unsurprisingly,  Tarntino  was  familiar  with  the  beginnings  of  the  original 

 3    Pudgie’s  locations,  which  his  uncles  (one  of  whom  Tarntino  described  as  “the 

 4    godfather . . . of  the  family”)  started,  and  which  grew  into  a  family  business 

 5    involving many of Tarntino’s close relatives.  J.A. 384.  In a deposition, Tarntino 

 6    admitted  that  he knew  that  when  his  mother  opened  Pudgie’s  Horseheads,  she 

 7    operated  the  restaurant  as  a  franchisee.    He  even  had  a  copy  of  a  franchise 

 8    agreement  between  his  mother  and  PPFC  defining,  inter  alia,  the  scope  of  his 

 9    mother’s rights to use the PUDGIE’S mark.   

10              The district court correctly concluded that no material issue of fact existed 

11    as  to  whether  Tarntino  knowingly  made  false,  material  representations  in  his 

12    application.    Indeed,  the  specimen  that  he  included  with  his  application 

13    exhibited  that  the  PUDGIE’S  mark  originally  came  from  PPFC,  as  it  was  an 

14    image  of  a  pizza  box  displaying  the  words  “®  Pudgie’s  Pizza  Franchising 

15    Corporation 1972” beneath the PUDGIE’S mark.  J.A. 378.  And when asked in a 

16    deposition  whether  these  words  “signif[ied]  to  [Tarntino]  that  someone  other 

17    than  [him]  owned  [the  PUDGIE’S  mark],”  Tarntino  conceded  that  the  words 




                                                  18 
       
      15‐717‐cv 
      MPC Franchise, LLC v. Tarntino 



 1    indicated to him that someone else “ha[d] the rights to” the mark “[a]long with 

 2    [him].”  See id.    

 3                  Given these facts, it cannot be gainsaid that Tarntino knew fully well that 

 4    other  Pudgie’s  locations  used  the  PUDGIE’S  mark  even  before  Pudgie’s 

 5    Horseheads existed, in the same general area as Pudgie’s Horseheads and for use 

 6    in  connection  with  pizza  restaurants.    Thus,  even  setting  aside  the  fact  that 

 7    Tarntino applied for the PUDGIE’S mark in his individual capacity despite only 

 8    having acquired in 2007 a one‐third share in the corporation that owned Pudgie’s 

 9    Horseheads,  Tarntino  could  not  have  believed  earnestly  that  “no  other  person, 

10    firm,  corporation,  or  association  ha[d]  the  right  to  use  the  [PUDGIE’S]  mark,” 

11    either  in  “identical  form”  or  “in  such  near  resemblance . . . as  to  be  likely . . . to 

12    cause confusion, or to cause mistake, or to deceive.”  J.A. 531.  No genuine issue 

13    of material fact exists as to whether Tarntino knew that other entities had rights 

14    to  use  the  mark  in  the  very  manner  in  which  he  sought  to  use  the  mark,  and 

15    whether he intended to mislead the PTO by attesting otherwise in his trademark 

16    application.6    Accordingly,  we  AFFIRM  the  district  court’s  grant  of  summary 

17    judgment to Plaintiffs on their claim seeking cancellation of Tarntino’s mark.    

                                                                  
               Given  that  Tarntino  unquestionably  knew  of  other  Pudgie’s  pizza 
                    6

      restaurants that were using the PUDGIE’S mark in the same capacity as Pudgie’s 
                                             19 
       
15‐717‐cv 
MPC Franchise, LLC v. Tarntino 




                                                                                                                                                                                                
Horseheads, we need not consider whether Tarntino’s knowledge of TruFoods’s 
mark, which Tarntino alleges could be used only in connection with restaurants 
serving chicken, might also satisfy the scienter element of Plaintiffs’ claim. 
                                         20